Per curiam.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of the Special Master in which she recommends that this Court accept Respondent John H. Armwood’s petition to surrender his license to practice law in Georgia for his admitted violations of Rules 1.4 and 1.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The State Bar filed a Formal Complaint against Armwood in State Disciplinary Board (“SDB”) Docket No. 4578 and Armwood filed a response. Thereafter, the parties appeared before the special master to present evidence and argument regarding the allegations and charges set forth in the Formal Complaint. After the State Bar presented its case, the special master recessed the proceedings to allow Armwood time to present his defense. When the special master reconvened the hearing, however, Armwood disclosed that an additional disciplinary matter identified as Office of the General Counsel (“OGC”) File No. 040281 was pending against him with the Investigative Panel of the State Disciplinary Board. After waiving the provisions and protections afforded him under the Bar Rules for an investigation and vote of the Investigative Panel regarding this matter, Armwood announced to the special master that he was petitioning this Court to accept the surrender of his license to practice law in Georgia. In petitioning this Court to accept the surrender of his license as a final disposition of both disciplinary matters, Armwood made admissions of fact and admissions of conduct with regard to both SDB Docket No. 4578 and OGC File No. 040281.
With respect to SDB Docket No. 4578, Armwood admitted that he was hired by a client to represent her in a legal matter involving another party’s attempts to legitimate and establish visitation privileges with her child. Although the client sent numerous messages via telephone and e-mail to Armwood seeking information regarding the status of her case, he failed to respond to her to the extent necessary to permit her the opportunity to make informed decisions and to keep her reasonably informed regarding the status of the representation. Armwood admits, and we agree, that as a result of his actions he violated Rule 1.4 of the Georgia Rules of Professional Conduct.
In regard to OGC File No. 040281, Armwood admitted that he was hired by a client to represent her in a legal matter involving a dispute with an Atlanta gallery. Armwood acknowledged that he disregarded the legal matter entrusted to him although he knew his disregard of this matter could cause his client injury or potential injury, was without just cause, and resulted in her suffering needless *868worry and concern. He admits, and we agree, that as a result of his actions, he violated Rule 1.3 of the Georgia Rules of Professional Conduct.
Decided January 10, 2005.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
Rita T. Williams, for Armwood.
We have reviewed the records in these cases and note in aggravation of discipline that in addition to the disciplinary matters set forth herein, Armwood has had prior disciplinary action against him including a one-year suspension ordered by this Court on February 16, 2004 in Case No. S04Y0839 and a subsequent two-year suspension with conditions for reinstatement entered July 12, 2004 in Case No. S04Y1097. Based on his repeated violations of the rules governing the conduct of lawyers in this State, we hereby accept the voluntary surrender of Armwood’s license to practice law in the State of Georgia, an action tantamount to disbarment, see Bar Rule 4-110. Armwood is reminded of his duties under Bar Rule 4-219 (c).

Petition for voluntary surrender of license accepted.


All the Justices concur.